Citation Nr: 0322719	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the February 2002 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola






INTRODUCTION

In a February 2002 decision the Board denied entitlement to 
basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.  

The appellant has challenged the Board's February 2002 
decision on the grounds of CUE.  38 U.S.C.A. §§ 5109A and 
7111; 38 C.F.R. §§ 20.1400, 20.1403 (2002); VAOPGCPREC 01-98.  

In January 2003 the appellant filed a Motion for 
Reconsideration of the Board's February 2002 decision.  

In July 2003 the Board denied the Motion for Reconsideration.  


FINDING OF FACT

The appellant has failed to allege any kind of error of fact 
or law in the February 2002 Board decision, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSION OF LAW

A valid claim of CUE in the February 2002 Board decision has 
not been presented.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2002); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supercedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Department of Veterans Affairs (VA) has published new 
regulations, which implemented many of the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided the opportunity to present arguments in favor 
of his claim.  38 U.S.C.A. § 5103 (West 2002).  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  

In addition, because the appellant has failed to submit a 
valid claim of CUE, there is no reasonable possibility that 
further development of this claim could aid in substantiating 
it.  

The Board believes this conclusion to be consistent with the 
holding of the CAVC in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision); see also Dobbin v. Principi, 15 Vet. App. 
323 (2001).


Factual Background

The evidence of record and considered at the time of the 
February 2002 Board decision is restated below.  

In September 1997 the appellant submitted an application for 
service connection of malaria and peptic ulcer disease.  The 
appellant reported serving in G Company, 2nd Battalion, 14th 
Infantry, "USAFIP-NL."

Pertinent documents submitted with this application included 
a certificate from the Armed Forces of the Philippines 
certifying that he had completed a course of training and was 
assigned to "G CO 1st ECB ECG."  

There was also a December 1989 affidavit certifying that the 
appellant had served in G Company, 2nd Battalion, 14th 
Infantry in the "USAFIP-NL."  

It was also reported that the appellant was part of a mass 
discharge without the benefit of compensation and that he was 
not duly processed by the United States Army during the 
demobilization period.  

In December 1997 the RO submitted a request to ARPERCEN to 
verify the service of the appellant.  In February 1998 
ARPERCEN responded that that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

In March 1998 the RO notified the appellant that he did not 
meet the basic eligibility requirements for VA benefits as a 
result of the finding made by ARPERCEN.  

In April 1998 the appellant submitted a joint affidavit 
providing the same information as was provided in the 
December 1989 affidavit.  He also submitted his own statement 
in which he made similar assertions, contending that he was 
not duly processed by the Army processing team.  

In June 1999 the appellant submitted an interview transcript 
in which two witnesses also confirmed that the appellant had 
served with them in the guerilla unit, G Company, 2nd 
Battalion, 14th Infantry.  It was also testified that this 
unit, including the appellant, was attached to liberation 
forces in July 1945.  

In July 1999 the RO issued a notice to the appellant advising 
him of what had been done to verify his military service, and 
advised him what information was provided for service 
verification.  It advised him to provide corrected 
information if the information used for such verification was 
incorrect.  The appellant appealed and a Statement of the 
Case (SOC) was issued.  

In November 1999 the appellant submitted an affidavit with 
his substantive appeal that restated the information provided 
in previous affidavits regarding his military service.  

Subsequent to this the appellant submitted two documents that 
did not have a date of receipt stamp.  The first was a copy 
of a pass, but did not specify who issued the pass.  The 
second was a copy of a certificate of honorable discharge 
from the Construction Corps of the Philippines.  It noted 
that the certificate was awarded to the appellant as a 
testimonial of honest and faithful service to the Army of the 
United States.  

In January 2000 a personal hearing was conducted during which 
the appellant testified that he was a veteran in World War 
II.  Transcript, p. 2.  

During the hearing the appellant submitted a document 
detailing his account of his active service.  This document 
restated previous documentation of his service with G 
Company, 2nd Battalion, 14th Infantry.  

In May 2000 the appellant submitted another affidavit which 
duplicated the statements of previous affidavits regarding 
the appellant's military service.  Also submitted was a 
newspaper article referable to a case in which the Ninth 
Circuit U.S. Court of Appeals discussed establishment of 
proof of military service under the U.S. command in World War 
II under the requirements established by the Immigration and 
Naturalization Service.  

In December 2001 the RO received a copy of a private medical 
record pertaining to the appellant as well as another 
affidavit again certifying that the appellant served with G 
Company, 14th Infantry Battalion.  

The Board denied entitlement to basic eligibility for VA 
disability benefits based on the above evidence and the 
applicable laws and regulations extant at the time of the 
February 2002 decision.  

The Board determined that in February 1998, the service 
department responded that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

The Board determined that the certificate of discharge from 
the Construction Corps of the Philippines and the affidavits 
submitted by the appellant as well as other evidence failed 
to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they were not official 
documents of the appropriate U.S. service department.  
Therefore, the Board determined that these documents would 
not be accepted as verification of the appellant's service 
for the purpose of receiving VA benefits.  

The Board rejected the appellant's argument the Federal 
Circuit case, which held that Philippine documentation could 
be used to establish U.S. citizenship under the Immigration 
Act, was applicable to claimants who sought qualifying 
service for purposes of VA benefits.  

The Board also stressed that qualifying service in the 
Philippine Army under the Immigration Act was not at issue.  
Instead, the pertinent issue in this case was qualifying 
service under Title 38 of the United States Code and the 
regulations.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997); Fazon v. Brown, 9 Vet. App. 319, 322 (1996) 
(distinguishing between veterans' status for purposes of 
naturalization purposes and for purposes of veterans' 
benefits).  

The Board held that the service department's determination 
that the appellant did not serve as a member of either the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
was binding upon the Board.  Duro, supra.  

The Board concluded that the claim for entitlement to basic 
eligibility for VA benefits based on recognized military 
service lacked legal merit.  

In a July 2002 statement the appellant indicated that the law 
was amended to allow a claimant to challenge a prior Board 
decision on the basis of CUE.  He then stated that this 
information shows that the prior Board decision contained 
CUE.  Finally, he stated that the benefit of the doubt should 
be resolved in his favor.  

In a November 2002 statement the appellant generally 
requested review of the prior Board decision to determine 
whether it contained CUE.  He appears to allege that, had the 
Board accepted the witness statements in support of the 
claim, the case would have been decided in his favor.  


Criteria

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  

See Disabled American Veterans et. al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000) (Upholding all of the Board's rules of 
practice involving CUE claims, except the last sentence of 
Rule 1404(b) that stated "Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
denied.")  


The regulations have now been amended to comply with this 
decision.  66 Fed. Reg. 35902-35903 (effective July 10, 
2001).  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403 
pertain to what constitutes clear and unmistakable error.  

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b)  Record to be reviewed.  (1)  General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2)  Special rule for Board decisions 
issued on or after July 21, 1992.  

For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  

(c)  Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d)  Examples of situations that are not clear and 
unmistakable error.  (1)  Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3)  Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e)  Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims.  38 C.F.R. § 20.1411 (c) 
and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A difference of opinion as to how the 
evidence was weighed is not CUE.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).

In a July 2002 statement the appellant indicated that the law 
was amended to allow a claimant to challenge a prior Board 
decision on the basis of CUE.  He then stated that this 
information shows that the prior Board decision contained 
CUE.  Finally, he stated that the benefit of the doubt should 
be resolved in his favor.  

In a November 2002 statement the appellant generally 
requested review of the prior Board decision to determine 
whether it contained CUE.  He appears to allege that, had the 
Board accepted the witness statements in support of the 
claim, the case would have been decided in his favor.  

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the February 2002 Board decision.  

His claim is not valid because he has made no specific 
contention of how the law or facts in existence at the time 
of the February 2002 Board decision was either not considered 
or misapplied.  

To the extent that appellant may be contending that the Board 
failed to assist him at the time of the February 2002 
decision, this is not a valid CUE claim because it is nothing 
more than an assertion regarding the duty to assist or an 
alleged failure to assist the appellant.  An alleged failure 
in the duty to assist cannot serve as a basis for a claim of 
CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

His argument that the information of record at the time shows 
that the prior Board decision contained CUE has no merit.  
This is not a valid CUE claim because it is nothing more than 
a general assertion that the evidence of record at the time 
of the February 2002 decision supported his claim.  

The appellant's allegation that, had the Board accepted the 
witness statements in support of the claim at the time of the 
February 2002 decision, the case would have been decided in 
his favor.  The record shows the Board specifically 
considered and assessed the probative weight of the witness 
statements in support of the claim at that time.  This is not 
a valid CUE claim.  This is nothing more than asking the 
Board to reweigh the evidence in his favor.  He does not 
argue that the Board did not consider the evidence of record 
at that time.  He does not argue how the Board misapplied the 
evidence submitted in support of the claim, or how the 
outcome would have been manifestly different.  

Asking the Board simply to reweigh the evidence can never 
rise to the stringent definition of CUE under 38 C.F.R. 
§ 3.105(a).  See Fugo, supra.  

His argument that a reasonable doubt exists regarding his 
military service, which warrants application of the benefit 
of the doubt in his favor, also has no merit.  The "benefit 
of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to 
CUE motions.  38 C.F.R. § 20.1411 (a) and (b).

Because the appellant has failed to reasonably raise a valid 
CUE claim with respect to the February 2002 Board decision, 
there is no need to address the issue of CUE with respect to 
this decision on the merits.  Fugo, 6 Vet. App. at 45.  

Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

No valid claim for CUE in the February 2002 Board decision 
has been presented.  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

